Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  140017(41)                                                                                          Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  GAYLORD GENAW, JR., Personal                                                                         Diane M. Hathaway
  Representative of the Estate of Gaylord                                                             Alton Thomas Davis,
  Genaw, Sr.,                                                                                                            Justices
               Plaintiff-Appellee,
  v                                                                 SC: 140017
                                                                    COA: 284214
                                                                    St Clair PC: 07-000069-CZ
  CINDY GENAW,
           Defendant,
  and

  UNUM LIFE INSURANCE COMPANY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 4, 2010
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        KELLY, C.J., would grant reconsideration.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2010                   _________________________________________
         d1213                                                                 Clerk